DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 

Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kweon et al. (US 20060268103 ~ already of record) and in view of Fursich et al. (US 20160137126).

	Regarding claim 1, Kweon teaches a stereo camera (Kweon: i.e. Kweon: i.e. panoramic stereo image with a single camera, camera, image sensor 220, charge-coupled device CCD– abstract, figs. 2, 3A, 3B, paras. 0010-0011, 0029) comprising: 
	a first mirror (Kweon: i.e. first reflector 300, second reflector 310, first reflector, third reflector, plane mirror PL, hyperboloidal mirror HYP, ellipsoidal mirror ELL, paraboloidal mirror PAR – figs. 3A, 3B, 4A-4I, 5A-5D, paras. 0013-0014, 0029) that has a first reflecting surface (Kweon: i.e. first reflector 300, second reflector 310, third reflector, plane mirror PL, hyperboloidal mirror HYP, ellipsoidal mirror ELL, paraboloidal mirror PAR – figs. 3A, 3B, 4A-4I, 5A-5D, paras. 0013-0014, 0029) as a curved surface (Kweon: i.e. hyperboloidal mirror HYP, ellipsoidal mirror ELL, paraboloidal mirror PAR – figs. 3A, 3B, 4A-4I, 5A-5D, paras. 0013-0014, 0029) convexed in a first direction (Kweon: i.e. hyperboloidal mirror HYP, ellipsoidal mirror ELL, paraboloidal mirror PAR – figs. 3A, 3B, 4A-4I, 5A-5D, paras. 0013-0014, 0029), a first apex (Kweon: figs. 3A, 3B, 4C-4I, 5A-5D), and a first fan shape (Kweon: figs. 3B, 4A-4I, 5A-5D); 
	a second mirror (Kweon: i.e. first reflector 300, second reflector 310, first reflector, third reflector, plane mirror PL, hyperboloidal mirror HYP, ellipsoidal mirror ELL, paraboloidal mirror PAR – figs. 3A, 3B, 4A-4I, 5A-5D, paras. 0013-0014, 0029) that has a second reflecting surface (Kweon: i.e. first reflector 300, second reflector 310, third reflector, plane mirror PL, hyperboloidal mirror HYP, ellipsoidal mirror ELL, paraboloidal mirror PAR – figs. 3A, 3B, 4A-4I, 5A-5D, paras. 0013-0014, 0029) convexed in a second direction opposite to the first direction (Kweon: i.e. hyperboloidal mirror HYP, ellipsoidal mirror ELL, paraboloidal mirror PAR – figs. 3A, 3B, 4A-4I, 5A-5D, paras. 0013-0014, 0029), a second apex (Kweon: figs. 3A, 3B, 4C-4I, 5A-5D) opposing to the first apex (Kweon: figs. 3A, 3B, 4C-4I, 5A-5D), and a second fan shape (Kweon: figs. 3B, 4A-4I, 5A-5D); 
	an imaging optical system (Kweon: i.e. camera-mirror system, camera, image sensor 220, lens, camera mono system, panoramic stereo system with a single camera – figs. 2, 3A, 3B, paras. 0031, 0039-0040, 0044) that forms images (Kweon: i.e. capture images, first panoramic image, second panoramic image - figs. 8, 9A-9C, 10A-10C, paras. 0013-0015) from a first light (Kweon: i.e. A first reflector 300 and a second reflector 310 have effective viewpoints F.sub.1 and F.sub.2, respectively, and reflect an object in 3D space – figs. 2, 3A, 3B, 4A-4I, 5A-5D, paras. 0033, 0035) and a second light (Kweon: i.e. A first reflector 300 and a second reflector 310 have effective viewpoints F.sub.1 and F.sub.2, respectively, and reflect an object in 3D space – figs. 2, 3A, 3B, 4A-4I, 5A-5D, paras. 0033, 0035)), the first light being emitted from an object (Kweon: i.e. A first reflector 300 and a second reflector 310 have effective viewpoints F.sub.1 and F.sub.2, respectively, and reflect an object in 3D space – figs. 2, 3A, 3B, 4A-4I, 5A-5D, paras. 0033, 0035), reflected by the first reflecting surface (Kweon: i.e. first reflector 300, second reflector 310, third reflector, plane mirror PL, hyperboloidal mirror HYP, ellipsoidal mirror ELL, paraboloidal mirror PAR – figs. 3A, 3B, 4A-4I, 5A-5D, paras. 0013-0014, 0029), and subsequently further reflected by the second reflecting surface (Kweon: i.e. first reflector 300, second reflector 310, third reflector, plane mirror PL, hyperboloidal mirror HYP, ellipsoidal mirror ELL, paraboloidal mirror PAR – figs. 3A, 3B, 4A-4I, 5A-5D, paras. 0013-0014, 0029), the second light being emitted from the object and reflected by the second reflecting surface (Kweon: i.e. A first reflector 300 and a second reflector 310 have effective viewpoints F.sub.1 and F.sub.2, respectively, and reflect an object in 3D space – figs. 2, 3A, 3B, 4A-4I, 5A-5D, paras. 0033, 0035); and 
	an image sensor (Kweon: i.e. panoramic stereo image with a single camera, camera, image sensor 220, charge-coupled device CCD– abstract, figs. 2, 3A, 3B, paras. 0010-0011, 0029) that receives the first light and the second light through the imaging optical system (Kweon: figs. 3A, 3B, 4A-4I, 5A-5D, 6A, 6B), wherein 
	the second mirror includes an inside mirror and an outside mirror (Kweon: figs. 5A-5C), the outside mirror being positioned in an outer circumferential side with respect to the inside mirror (Kweon: i.e. reflectors 500, 510, 520, 530, 540, 550, 560, 570 - figs. 5A-5C), the outside mirror having a conic constant different from a conic constant of the inside mirror (Kweon: figs. 5A, 5B), wherein
	the first fan shape and the second fan shape have interior angles of 1800 or more (Kweon: ro, ri, epipolar lines 180o or more, reflects 360-degree surroundings - figs. 6A, 6B, para. 0029), and wherein 
	the image sensor is arranged such that a center position (Kweon: f i.e. central image as an origin, peripheral image – fig. 6A, para. 0045) of the image sensor is … an optical axis of the imaging optical system (Kweon: i.e. central image as an origin, peripheral image – para. 0045)… a photo-receiving surface (Kweon: i.e. image sensor 220, charge-coupled device CCD– para. 0029, figs. 6A) of the image sensor and a center line of the image of the first fan shape or the second fan shape are approximately parallel (Kweon: fig. 6A, 6B).  

arranged at a position displaced with respect to, and a short22 6324704-1HITACHI7-34190039OUS01side of a photo-receiving surface
Also in the same field of endeavor, Fursich et al. (US 20160137126) discloses the following claim limitations:
	arranged at a position displaced with respect to (Fursich: i.e. optical center 27 (or center axis of the lens), the imager's center 26, center axis of the lens 27 is offset or shifted by about 294 pixels or about 0.88 mm (or about 46 percent) from the center region 26 and towards one side of the imaging array 26, coordinates [639, 399] being at the center of the imager having pixel dimensions 1240×800, coordinates [933, 399] – para. 0195, fig. 8C), and a short22 6324704-1HITACHI7-34190039OUS01side of a photo-receiving surface (Fursich: i.e. right side of pixel array (i.e. 346 pixels), left side of pixel array (i.e. 934 pixels) with respect to optical axis 27 of the lens – para. 0195, fig. 8C) 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use Panoramic Stereo Image with a Single Camera System, as disclosed by Kweon, and further incorporate arranged at a position displaced with respect to, and a short side of a photo-receiving surface, as taught by Fursich, for the benefit of the center axis of the lens (which may comprise a wide angle, high distortion lens) is offset relative to the center of the imaging array sensor to provide the center axis of the lens (where there is less distortion) at a portion or region of the imaging array sensor where it is desirable to have less distortion in the captured image data and displayed images (Fursich: para. 0006).

	Regarding claim 2, the above combination teaches the stereo camera according to claim 1, wherein
	the first light is a light (Kweon: i.e. reflect an object in 3D space – para. 0035) that heads toward a first focal point (Kweon: effective viewpoint F1, F1’, effective viewpoint F2, F2’ - figs. 3A, 3B, 4A-4I, 5A-5D) of the first mirror to be reflected by the first reflecting surface (Kweon: figs. 3A, 3B, 4A-4I, 5A-5D), and subsequently heads toward a first focal point of the inside mirror (Kweon: figs. 3A, 3B, 4A-4I, 5A-5D) to be reflected by the second reflecting surface (Kweon: figs. 3A, 3B, 4A-4I, 5A-5D), and wherein the second light is a light (Kweon: i.e. reflect an object in 3D space – para. 0035) that heads toward a first focal point of the outside mirror (Kweon: figs. 5A-5D) to be reflected by the second reflecting surface (Kweon: figs. 5A-5D).  

	Regarding claim 3, the above combination teaches the stereo camera according to claim 1, wherein
	the first mirror and the second mirror are arranged such that a second focal point of the first mirror approximately coincides with a first focal point of the inside mirror (Kweon: figs. 3A, 3B, 4A-4I, 5A-5D).  

	Regarding claim 4, the above combination teaches the stereo camera according to claim 3, wherein
	the inside mirror and the outside mirror are arranged such that a second focal point of the inside mirror approximately coincides with a second focal point of the outside mirror (Kweon: figs. 5A-5D).  

	Regarding claim 5, the above combination teaches the stereo camera according to claim 1, further comprising 
	a mirror arranged so as to reflect the first light or the second light toward the imaging optical system (Kweon: figs. 3A, 3B, 4A-4I, 5A-5D).  

	Regarding claim 6, the above combination teaches the stereo camera according to claim 1, wherein
	the outside mirror has a level difference from an outer circumference of the inside mirror (Kweon: figs. 5A-5D).  

	Regarding claim 7, the above combination teaches the stereo camera according to claim 1, wherein
	the image sensor is arranged such that the optical axis of the imaging optical system is displaced in a direction approximately parallel to the short side of the image sensor with respect to the center position of the image sensor (Fursich: i.e. right side of pixel array (i.e. 346 pixels), left side of pixel array (i.e. 934 pixels) with respect to optical axis 27 of the lens – para. 0195, fig. 8C).  
The same motivation for claim 7 is applied as above for claim 1.

	Regarding claim 8, the above combination teaches the stereo camera according to claim 1, wherein
	the first mirror, the second mirror, and the imaging optical system are designed such that an upper view point resolution (Kweon: i.e. two effective viewpoints have different resolutions – paras. 0045-0049) and a lower view point resolution (Kweon: i.e. two effective viewpoints have different resolutions – para. 0045-0049) are approximately equal (Kweon: i.e. compensate for a resolution difference using a scale-space sampling strategy, resolution compensation, panoramic image converter 230 – figs. 2, 6A, 6B, paras. 0032, 0047-0049) in a range of a predetermined view angle (Kweon: circular direction, radial direction - figs. 6A, 6B, paras. 0046-0049), the upper view point resolution being a resolution of an image formed on the image sensor based on the first light (Kweon: i.e. projected image includes a central image and a peripheral image, which are received from the image sensor 220 – figs. 6A, 6B, paras. 0030-0032, 0035-0036, 0048-0049), the lower view point resolution being a resolution of an image formed on the image sensor based on the second light (Kweon: i.e. projected image includes a central image and a peripheral image, which are received from the image sensor 220 – figs. 6A, 6B, paras. 0030-0032, 0035-0036, 0048-0049).  

	Regarding claim 9, the above combination teaches the stereo camera according to claim 1, wherein the imaging optical system is designed such that 
	an image height becomes smaller (Kweon: i.e. peripheral image, Gaussian Kernal image, left side image area (i.e. left of the origin) height is increasing/larger, right side image area (i.e. right of the origin) height of image is decreasing/smaller – fig. 6A) than an ideal image height (Kweon: i.e. central image – figs. 6A) in a first246324704-1HITACHI7-34190039OUS01 region (Kweon: i.e. peripheral image, Gaussian Kernal image, left side image area (i.e. left of the origin) height is increasing/larger, right side image area (i.e. right of the origin) height of image is decreasing/smaller – fig. 6A) while an image height becomes larger than the ideal image height in a second region outside with respect to the first region (Kweon: i.e. peripheral image, Gaussian Kernal image, left side image area (i.e. left of the origin) height is increasing/larger, right side image area (i.e. right of the origin) height of image is decreasing/smaller – fig. 6A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is 571-270-1049 and the fax phone number is (571)270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        01/25/2022